Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of an invention (group I) and a species (A2 with B2) in the reply filed on 12/6/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, width of the conductive via pattern must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. For the sake of compact prosecution, the width of the conductive via pattern of claims 29 and 30 is found in the instant Office action as corresponding to reference number 273 in figures 14K and 15J respectively, with the claimed widths corresponding to analogous conductive via 614H in Fig. 9I.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 20170053897 A1).
Regarding claim 25, Lai discloses a multi-chip package (Fig. 17D), comprising: an interposer connection structure (160) having a first surface (lower surface, see annotated figure below) and a second surface (upper surface, 165) opposite to the first surface and including a conductive pattern (162); a conductive post (134) disposed on the first surface of the interposer connection structure and electrically connected to the conductive pattern; a first lower semiconductor chip (110 on left) and a second lower semiconductor chip (110 on right) disposed side by side on the first surface of the interposer connection structure and electrically connected to the conductive pattern; and a first upper semiconductor chip (210 on left) and a second upper semiconductor chip (210 on right) disposed side by side on the second surface of the interposer connection structure and electrically connected to the conductive pattern; wherein the first upper semiconductor chip overlaps with the first lower semiconductor chip and the conductive post in a direction perpendicular to the first surface of the interposer connection structure, and the second 
Lai Fig. 17D fails to expressly illustrate the second upper semiconductor chip overlaps with the first lower semiconductor chip and the second lower semiconductor chip.  However, Lai teaches that overlap between semiconductor chips can be varied in both direction and amount as a result of the relative size and position of the semiconductor chips (Fig. 13; [0059]).
One of ordinary skill in the art at the time of filing could have varied the overlap of the second upper semiconductor die (as illustrated in Fig. 13) based on Lai’s teachings of different relative size and position of semiconductor chips.  Doing so would arrive at the claimed second upper semiconductor chip overlaps with the first lower semiconductor chip and the second lower semiconductor chip.  One or ordinary skill in the art would have had predictable results because the claimed overlap is a variation encompassed within Lai’s teachings.  The motivation to do so would be to have a compact device with different functions ([0005]).
Illustrated below is a marked and annotated figure of Fig. 17D of Lai.

    PNG
    media_image1.png
    203
    596
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 13 of Lai.

    PNG
    media_image2.png
    519
    617
    media_image2.png
    Greyscale

Regarding claim 26, Lai discloses a multi-chip package (Fig. 17D), further comprising: a first encapsulant (130) disposed on the first surface of the interposer connection structure and encapsulating at least portions of the conductive post, the first lower semiconductor chip, and the second lower semiconductor chip, and a redistribution circuit structure (300) disposed above the first encapsulant, wherein a surface of the second lower semiconductor chip away from the interposer connection structure, a surface of the first encapsulant away from the interposer connection structure, and a surface of the conductive post away from the interposer connection structure are coplanar  with each other and directly contact the redistribution circuit structure.
Regarding claim 27, Lai discloses a multi-chip package (Fig. 17D), wherein the second lower semiconductor chip includes a conductive through-via structure (120) and is electrically connected to the redistribution circuit structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claim 25 above, and further in view of Jeng (US 20180286824 A1).
Regarding claim 28, Lai discloses a multi-chip package (Fig. 17D), wherein the conductive pattern comprises: a first conductive pattern (162) disposed on the first surface of the interposer connection structure.
Lai fails to expressly illustrate the conductive pattern comprises a second conductive pattern disposed on the second surface of the interposer connection structure and a conductive via pattern disposed between the first conductive pattern and the second conductive pattern and connecting the first conductive pattern and the second conductive pattern.  However, Lai does disclose the conductive pattern may comprise multiple layers that function as electrical connections ([0055]-[0056]).
Jeng discloses a multiple layer conductive pattern in the same field of endeavor functioning as electrical connections (Fig. 52, [0094]) comprising a first conductive pattern (see annotated figure 52 below) disposed on the first surface (see figure) of the interposer connection structure, a second conductive pattern (see figure) disposed on the second surface (see figure) of the interposer connection structure, a conductive via pattern (see figure) disposed between the first conductive pattern and the second conductive pattern and connecting the first conductive pattern and the second conductive pattern.  One of ordinary skill in the art could have substituted the multiple layer conductive pattern of Jeng for the conductive pattern of Lai and the substitution would have been predictable because both Jeng and Lai teach conductive patterns function as electrical connections.  Jeng provides a clear teaching to motivate one to substitute the multiple layer conductive pattern for Lai’s conductive pattern in that doing so would require less electrical connection area, thus enabling a smaller package ([0002]).  Doing so would arrive at the claimed conductive pattern.  Therefore it would have been obvious to have the claimed conductive pattern because it would enable a smaller package.
Illustrated below is a marked and annotated figure of Fig. 52 of Jeng.

    PNG
    media_image3.png
    360
    726
    media_image3.png
    Greyscale

Regarding claim 29, Lai in view of Jeng discloses a multi-chip package (Jeng; Fig. 52), wherein a width of the conductive via pattern closer to the second conductive pattern is greater than a width of the conductive via pattern closer to the first conductive pattern (relative dimensions within the figure).
Regarding claim 30, Lai in view of Jeng as applied to claim 28 discloses a multi-chip package (Jeng; Fig. 52), wherein a width of the conductive via pattern closer to the second conductive pattern is different than a width of the conductive via pattern closer to the first conductive pattern.
Lai in view of Jeng fails to teach a width of the conductive via pattern closer to the second conductive pattern is smaller than a width of the conductive via pattern closer to the first conductive pattern.  However, Jeng discloses width of the conductive via pattern tapers in accordance with the sequence in which it is formed with respect to the first and second conductive patterns.  More specifically, Jeng illustrates a sequence (Figs. 45-52) where a second conductive pattern is formed after the first conductive pattern and results in a conductive via pattern having a width closer to the second conductive pattern greater than a width of the conductive via pattern closer to the first conductive pattern.  Similarly, Jeng illustrates an alternate sequence (Figs. 1-19) where a second conductive pattern is formed before the first conductive pattern and results in a conductive via pattern having a width closer to the second conductive pattern smaller than a width of the conductive via pattern closer to the first conductive pattern.
One of ordinary skill in the art could have applied the known technique of forming the second conductive pattern before the first conductive pattern as taught by Jeng to form the conductive via patterns of Lai in view of Jeng and the results would have been predictable because both sequences perform the same function of forming a conductive via pattern.  Doing so would arrive at the claimed widths of the conductive via pattern.  Therefore it would have been obvious to have a conductive via pattern with the claimed widths because they would be formed using a known technique to form a similar conductive via pattern.
Illustrated below is a marked and annotated figure of Fig. 19 of Jeng.

    PNG
    media_image4.png
    377
    728
    media_image4.png
    Greyscale

Regarding claim 31, Lai in view of Jen as applied to claim 28 discloses a multi-chip package (Lai; Fig. 2), wherein the first lower semiconductor chip includes a first lower connection conductor (128B) and the second lower semiconductor chip includes a second lower connection conductor (128B), and the first lower connection conductor and the second lower connection conductor are coupled to the first conductive pattern.
Regarding claim 32, Lai in view of Jeng as applied to claim 28 discloses a multi-chip package (Lai; Fig. 9), wherein the first upper semiconductor chip includes a first upper connection conductor (260, [0056]) and the second upper semiconductor chip includes a second upper connection conductor (260), and the first upper connection conductor and the second upper connection conductor are coupled to the second conductive pattern.

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claim 25 above, and further in view of Chen (US 20150357318 A1).
Regarding claim 33, Lai discloses a multi-chip package (Fig. 17D), further comprising: bonding (“hybrid bonded” [0048]) the interposer connection structure and one or more of the first lower semiconductor chip, the second lower semiconductor chip, the first upper semiconductor chip, and the second upper semiconductor chip.
Lai fails to teach a bonding structure bonding the interposer connection structure and one or more of the first lower semiconductor chip, the second lower semiconductor chip, the first upper semiconductor chip, and the second upper semiconductor chip.  However, Lai discloses bonding connects two conductors (“metal-metal” [0048]).
Chen discloses a technique in the same field of endeavor using a bonding structure (212b, 212a, Fig. 2I) functioning to connect two conductors (202d, 210c).  One of ordinary skill in the art could have applied the known technique of Chen by bonding the first or second conductive patterns of Lai to the first and second lower or first and second upper semiconductor chips of Lai using Chen’s bonding structure technique instead of Lai’s hybrid bonding technique.  Doing so would have had predictable results because both Chen and Lai teach bonding to connect two conductors.  Chen provides a clear teaching to motivate one to apply Chen’s bonding technique in place of Lai’s bonding technique in that doing so would reduce yield loss by reducing the total thermal budget ([0104]).  Doing so would arrive at the claimed bonding structure.  Therefore it would have been obvious to have the claimed bonding structure because it would reduce yield loss.
Regarding claim 34, Lai in view of Chen discloses a multi-chip package (Chen; Fig. 2I), wherein the bonding structure includes a bonding metal having a melting point of less than 200 °C (“reflow process” [0097]).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claim 25 above, and further in view of Seo (US 20180374825 A1).
Regarding claim 35, Lai discloses a multi-chip package (Fig. 17D), with a first upper semiconductor chip and the second upper semiconductor chip.
Lai fails to teach at least one of the first upper semiconductor chip and the second upper semiconductor chip includes a conductive through-via structure, and the multi-chip package further comprises: a top semiconductor chip located above the first upper semiconductor chip and the second upper semiconductor chip and electrically connected to the conductive through-via structure.  However, Lai does disclose a multi-chip package comprising chips within a first level (150) and a second level (250), wherein the chips are connected to an interposer connection structure.  Lai further discloses providing multiple levels of chips has a design incentive of a reduced package size (footprint, higher die density [0005]-[0006]).
Seo discloses a multi-chip package in the same field of endeavor (Fig. 9) comprising a first semiconductor chip (700) connected to an interposer (610, “interposer” [0104]).  Seo further discloses the first semiconductor chip includes a conductive through-via structure (720), and the multi-chip package further comprises: a top semiconductor chip (C1) located above the first semiconductor chip and electrically connected to the conductive through-via structure.
Seo’s first semiconductor chip, conductive through-via structure, and top semiconductor chip can be provided in place of Lai’s first or second upper semiconductor chip.  This combination would arrive at the claimed limitation of at least one of the first upper semiconductor chip and the second upper semiconductor chip includes a conductive through-via structure, and the multi-chip package further comprises: a top semiconductor chip located above the first upper semiconductor chip and the second upper semiconductor chip and electrically connected to the conductive through-via structure.  In combination, the first or second upper semiconductor chip would have functioned the same as before as a chip connected to an interposer.
Based on the above analysis, one of ordinary skill in the art would have recognized that providing Seo’s first semiconductor chip, conductive through-via structure, and top semiconductor chip in place of Lai’s first or second upper semiconductor chip would yield the predictable result of increasing die density and therefore reduce package size.  Thus, the claimed multi-chip package would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817   


/BRADLEY SMITH/            Primary Examiner, Art Unit 2817